Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 1 of 9 PageID #: 655




                      EXHIBIT 8
       Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 2 of 9 PageID #: 656



                                                                   UNITED STATES
                                               SECURITIES AND EXCHANGE COMMISSION
                                                                Washington, D.C. 20549

                                                                    SCHEDULE 14A

                                               Proxy Statement Pursuant to Section 14(a) of the Securities
                                                                Exchange Act of 1934

Filed by the Registrant $

Field by a Party other than the Registrant #

Check the appropriate box:

#   Preliminary Proxy Statement
#    Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)
$    Definitive Proxy Statement
#    Definitive Additional Materials
#    Soliciting Material Pursuant to §240.14a-12


                                                      INTELLIGENT SYSTEMS CORPORATION
                                                     (Name of Registrant as Specified In Its Charter)

                                       (Name of Person(s) Filing Proxy Statement, if other than the Registrant))

Payment of Filing Fee (Check the appropriate box):

$    No fee required.
#    Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11.
    (1) Title of each class of securities to which transaction applies:

    (2) Aggregate number of securities to which transaction applies:

    (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing
        fee is calculated and state how it was determined):

    (4) Proposed maximum aggregate value of transaction:

    (5) Total fee paid:

#    Fee paid previously with preliminary materials.
#    Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid
     previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing.
    (1) Amount previously paid:

    (2) Form, Schedule or Registration Statement No.:

    (3) Filing Party:

    (4) Date Filed:
       Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 3 of 9 PageID #: 657

PROPOSAL 1 – THE ELECTION OF ONE DIRECTOR

Nominee

At the Annual Meeting of Shareholders, shareholders will elect one director to the Board to serve a three-year term until the 2021 Annual Meeting of
Shareholders. The other directors’ terms expire at the Annual Meeting of Shareholders listed in the following table for each category of directors, or
upon their earlier death, resignation or removal from office. Directors are elected by a plurality of the shares present and voting at the meeting. A
“plurality” means that the individuals who receive the largest number of votes cast are elected as directors up to the maximum number of directors to
be chosen at the meeting. Therefore, shares that are withheld or abstain from voting and broker non-votes will have no effect on the outcome of the
vote. Unless contrary instructions are given, the persons named as proxies will vote the shares represented by a signed proxy card “FOR” the
nominee.

If the nominee withdraws for any reason or is not able to continue to serve as a director, the proxy will be voted for another person designated by the
Board as substitute nominee, but in no event will the proxy be voted for more than one nominee. The Board has no reason to believe that the nominee
will not serve if elected.

The Board has nominated the person named in the following table to serve as a director of the company. The nominee and other directors gave us the
following information concerning their current age, other directorships, positions with the company, principal employment and shares of our common
stock beneficially owned as of March 1, 2018.

THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 1 TO ELECT ONE NOMINEE TO SERVE
AS DIRECTOR OF THE COMPANY.

Name                                   Age        Position / Principal Occupation
Current director and nominee to serve until the 2021 Annual Meeting
J. Leland Strange                      76         Director, Chairman of the Board, President and Chief Executive Officer

Incumbent director elected to serve until the 2019 Annual Meeting
  Philip H. Moise 1 & 2                  68        Director, Retired Executive Vice President and General Counsel of Immucor, Inc.

Incumbent directors elected to serve until the 2020 Annual Meeting
  A. Russell Chandler, III 1, 2 & 3     73         Director, Retired, Chairman of Whitehall Group, Ltd.
  Parker H. Petit 1 & 2                 78         Director, CEO of MiMedx Group and President of The Petit Group

   1. Audit Committee
   2. Compensation Committee
   3. A. Russell Chandler, III, was selected by the Board on September 27, 2017 to serve the unexpired term of Cherie M. Fuzzell, who resigned from
      the Board on September 23, 2017.

A. Russell Chandler, III, has served as a director since 2017. Mr. Chandler has served as a director of Miller Industries, Inc., a publicly traded
manufacturer of towing and recovery equipment, since April 1994. He is founder and Chairman of Whitehall Group Ltd., a private investment firm
based in Atlanta, Georgia. Mr. Chandler served as Chairman of Precyse Technologies Inc. in 2010 and as its Chief Executive Officer through May
2013. Mr. Chandler served as Chairman of Datapath, Inc., a company that built mobile communications trailers for military applications, from October
2004 until June 2006 and he served as the Mayor of the Olympic Village for the Atlanta Committee for the Olympic Games from 1990 through August
1996. From 1987 to 1993, he served as Chairman of United Plastic Films, Inc., a manufacturer and distributor of plastic bags. He founded Qualicare,
Inc., a hospital management company, in 1972 and served as its President and Chief Executive Officer until its sale in 1983. The Board considered Mr.
Chandler’s extensive experience as an executive and long term tenure as a member of the board of directors of a publicly traded company, as well as
his operational and strategic insight in determining that he should serve as a director of the company. The Board has determined that Mr. Chandler
qualifies as an independent director under the applicable rules of NYSE American.

                                                                          5
       Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 4 of 9 PageID #: 658

Philip H. Moise has served as a director since 2013. Mr. Moise served as Executive Vice President, General Counsel and Secretary of Immucor, Inc.
from 2007 until 2012. Immucor manufactures and sells instruments and reagents used to classify components of human blood prior to blood therapies
and transfusions. Previously a publicly-held company, Immucor was acquired and taken private in 2011. Before joining Immucor, Mr. Moise was in
the private practice of law for almost 30 years, where he represented public and private companies in the technology and life sciences industries. He
represented Intelligent Systems for approximately 25 years before joining Immucor in 2007. The Board considered Mr. Moise’s familiarity with the
company’s business and history; his business experience as an executive with a publicly traded company; his extensive legal background and
experience in corporate transactions and corporate governance; and his familiarity with board and regulatory matters impacting publicly traded
companies in determining that he should serve as a director of the company. The Board has determined that Mr. Moise qualifies as an independent
director under the applicable rules of NYSE American.

Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the Chairman, President and CEO of MiMedx Group, Inc., an integrated
developer, manufacturer and marketer of bio-material based products. Mr. Petit is also the President of The Petit Group, a private investment
company. Mr. Petit served as Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a comprehensive disease management
services company from 1996 to 2008. The Board considered Mr. Petit’s extensive experience as a successful entrepreneur and as an executive and
member of the board of directors of several publicly traded technology and healthcare companies, as well as his familiarity with the company since
1996 in determining that he should serve as a director of the company. The Board has determined that Mr. Petit is an independent director under the
applicable rules of NYSE American.

J. Leland Strange has served as our President since 1983 and our Chief Executive Officer and Chairman of the Board since 1985. He is being
nominated for re-election to the Board for a three year term ending in 2021. The Board considered Mr. Strange’s many years of experience as the
company’s CEO, his familiarity with the industries and customers which our operating companies serve, and his past experience on several boards of
directors and audit and compensation committees of other publicly traded companies in determining that he should serve as a director of the
company.

There are no family relationships among any of the company’s directors or executive officers.

There have been no events under any bankruptcy act, no criminal proceedings and no judgments or injunctions material to an evaluation of the
ability and integrity of any director, executive officer or control person of the company during the past ten years. There are no proceedings to which
any director, officer, affiliate, any owner of record or beneficially of more than 5 percent of our common stock, or any security holder of the company
is an adverse party to the company or has a material interest adverse to the company.

Three of the directors and all of the members of the Audit Committee are independent, as such term is defined in the listing standards of the NYSE
American and the rules of the SEC. The Audit Committee meets the composition requirements of NYSE American’s listing standards for Small
Business Issuers (as defined by the rules of NYSE American).

Board Leadership Structure and Role in Risk Oversight

The Chief Executive Officer serves as Chairman of the Board of Directors of the company. Given the small size and limited geographic and industry
scope of the company’s operations, the company believes that the leadership structure of the Board, consisting of four directors of which three are
independent, is appropriate. There is no lead independent director because there has been no need for such a role based on the continuity resulting
from the tenure of the directors and the small size of the Board. Given the character, size and limited scope of the company’s operations and the
stability and long tenure of its workforce and management team, there is limited exposure to external risks other than general business, product and
market risks. The company has limited, if any, exposure related to financial instruments, environmental issues, off balance sheet entities and such
external risks. The Audit Committee, which consists of the independent directors, provides risk oversight as part of the company’s internal controls
process and regularly reviews reports from management and external auditors on risk analysis and tests of the design and effectiveness of the
company’s internal controls. The Board considered and has determined that risks arising from its compensation policies and practices are not
reasonably likely to have a material adverse effect on the company. This determination was based on the limited nature of the company’s
compensation program.

Meetings and Committees of the Board of Directors

The Board met four times during the year ended December 31, 2017 and acted by unanimous consent on one occasion. The Board has established an
Audit Committee and a Compensation Committee, but has no nominating committee. The Audit Committee of the Board met four times in 2017. During
2017, the Audit Committee consisted of Ms. Fuzzell (chair), until her resignation on September 23, 2017, when she was succeeded by Mr. Chandler
(chair), and Messrs. Petit and Moise. In 2017, the Audit Committee appointed the company’s independent auditor to review its report on the 2016
audit and the 2017 quarterly reviews, and carried out a number of other responsibilities, as outlined in the Audit Committee Charter.

                                                                          6
        Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 5 of 9 PageID #: 659

All members of the Audit Committee currently meet the applicable independence and qualifications standards of the NYSE American. The Board has
determined that Mr. Petit is a financial expert as defined by the rules of the SEC, and is financially sophisticated as defined in the listing standards of
NYSE American. The Board based this determination, in part, on Mr. Petit’s experience in actively supervising senior financial and accounting
personnel and in overseeing the preparation of financial statements as the chief executive officer and chairman of publicly-traded companies.

The Board has a Compensation Committee consisting of three independent directors, Messrs. Chandler, Moise (chair) and Petit. Mr. Chandler
succeeded Ms. Fuzzell, upon her resignation from the Board, on the committee. The Compensation Committee met once in 2017. The Compensation
Committee reviews, makes recommendations and approves the appropriate compensation level for the officers of the company and any changes in the
company’s various benefit plans covering executive officers or directors as well as administering the company’s option plans. The Compensation
Committee does not have a charter. Neither the Compensation Committee nor management has engaged a compensation consultant to provide advice
or recommendations on the form or amount of executive or director compensation. From time to time, the Compensation Committee has sought input
from publicly available data compiled by executive officers of the company relating to compensation paid to executive officers and directors in similar
size, publicly traded companies in the same geographic area as the company is located. The Compensation Committee has also solicited input from
the CEO with respect to compensation of non-CEO executive officers.

In 2017, each director attended all meetings of the Board and Committee meetings on which he or she served, with the exception of Mr. Petit, who
attended 75% of the Board and 75% of the Committee meetings.

The company does not currently have a standing nominating committee. Please see “Nominations Process” for information regarding the company’s
policies and procedures for director nominations.

Executive Officers

The following information is provided about our non-director executive officer as of March 1, 2018.

Name                                    Age                               Position / Principal Occupation
Karen J. Reynolds                       61                                Chief Financial Officer and Secretary

Karen J. Reynolds was elected to succeed Bonnie L. Herron as Chief Financial Officer and Corporate Secretary as of June 22, 2016. Ms. Reynolds has
served as CFO of CoreCard Software, Inc., the company’s principal operating business, since September 2015. Prior to joining CoreCard, she was
President and CFO of zBoost, LLC, a privately held technology company, from 2008 until 2015, and has held senior management roles at a number of
other technology and services companies over her 35+ year career.

The Board of Directors elects the executive officers to serve until they are removed, replaced or resign.

                                                                            7
         Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 6 of 9 PageID #: 660

Executive Compensation

Summary Compensation Table
                                                                                                    Option          Other Annual
Name and Principal Position                     Year            Salary              Bonus          Awards. 2        Compensation          Total
                                                                  $                   $               $                   $                $
J. Leland Strange                               2017               300,000                  --                 --           4,050           304,050
President & Chief Executive Officer             2016               300,000                  --                 --           3,975           303,975

Karen J. Reynolds 1                             2017                180,000                 --                --             2,700            182,700
Chief Financial Officer & Secretary             2016                177,231                 --           81,300              2,659            261,190

    1.   Ms. Reynolds was appointed CFO and Secretary on June 22, 2016. She also served as CFO of a subsidiary company for the full year of 2016.
    2.   The amount reported is the aggregate grant date fair value computed in accordance with FASB ASC Topic 718. The assumptions related to
         the valuation calculation are disclosed in Note 1 to the company’s Consolidated Financial Statements for the year ended December 31, 2017.

The table above sets forth information regarding compensation awarded to, earned by or paid to the company’s CEO and the company’s most highly
compensated person serving as an executive officer during the fiscal year other than the CEO (the “Named Executive Officers”). The Compensation
Committee endeavors to provide compensation arrangements that are reasonable given the company’s size, the nature of its business and the
executive’s duties; align pay with creating shareholder value; minimize risky behavior; and reward the executive for his/her contribution to achieving
our business goals. Given the nature of our business, the small number of executives and the significant ownership held by Mr. Strange, the
Compensation Committee believes that a straight-forward compensation plan that is economical to administer and that consists of a reasonable base
salary and option grants, as well as an occasional bonus, is appropriate for the company. None of the Named Executive Officers has an employment
agreement with the company and the company does not have any corporate non-equity incentive plans or nonqualified deferred compensation plans.
From time to time, officers may be awarded bonuses to recognize achievement of corporate or subsidiary goals or other accomplishments. No
bonuses were awarded in 2017 or 2016. No options were re-priced in the two year period ended December 31, 2017. All Other Annual Compensation
shown above includes matching contributions by the company to the respective accounts of the executive officers pursuant to the terms of our Tax-
Deferred Savings and Protection Plan (the “401(k) Plan”). Such amounts are fully vested. It is our policy to provide executives with the same benefits
provided to other employees with respect to medical, dental, life insurance and 401(k) plans.

Outstanding Equity Awards at Fiscal Year End

                                                                    Option Awards

                                             Number of Securities        Number of Securities
                                                 Underlying                  Underlying
                                             Unexercised Options         Unexercised Options
                                                     (#)                         (#)                     Option                   Option
Name                                             Exercisable               Unexercisable              Exercise Price           Expiration Date
J. Leland Strange                                 22,500 1                        0               $               1.72           03/01/2021
                                                  45,000 2                        0               $               1.52           08/01/2021
Karen J. Reynolds                                  10,000                     20,000 3            $               3.89           08/03/2026

    1.   Stock options were issued on March 1, 2011 and vested in one third increments on the first, second and third anniversaries of the grant date.
    2.   Stock options were issued on August 2, 2011 and vested in one third increments on the first, second and third anniversaries of the grant
         date.
    3.   Stock options were issued on August 4, 2016 and vest in one third increments on the first, second and third anniversaries of the grant date.

The company does not have any Stock Award Plans and does not have any plans for executive officers that provide for the payment of retirement
benefits.

                                                                          8
           Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 7 of 9 PageID #: 661


Securities Authorized for Issuance Under Equity Compensation Plans

The following table gives information as of December 31, 2017 about the company’s common stock that may be issued under the Non-Employee
Directors’ Stock Option Plan, the 2011 Non-Employee Directors’ Stock Option Plan, the 2003 Stock Incentive Plan, as amended in 2011, and the 2015
Stock Incentive Plan. All plans were approved by shareholders except the Non-Employees Directors’ Stock Option Plan.

                                                                                                                             (c) Number of securities
                                                                                                                              remaining available for
                                                                                                                                      future
                                                                  (a) Number of securities                                    issuance under equity
                                                                             to                (b) Weighted-average            compensation plans
                                                                  be issued upon exercise         exercise price of            (excluding securities
                                                                  of outstanding options,      outstanding options,                  reflected
Plan category                                                       warrants and rights         warrants and rights               in column (a))
Equity compensation plans approved by security holders 1                           215,500   $                      2.19               817,000
Equity compensation plans not approved by security holders
  2
                                                                                    28,000   $                     1.95                  0
Total                                                                              243,500   $                     2.17               817,000

      1.   Information pertains to the 2003 Stock Incentive Plan, the 2011 Non-Employee Directors’ Stock Option Plan and the 2015 Stock Incentive
           Plan.
      2.   Information pertains to the Non-Employee Directors’ Stock Option Plan.

Director Compensation

The table below sets forth all compensation earned by non-executive directors in the year ended December 31, 2017. The company does not have a
stock award plan or non-equity incentive plan for directors. The company has a Non-Employee Directors’ Stock Option Plan which expired in 2010. It
was replaced by the 2011 Non-Employee Directors’ Stock Option Plan, approved by shareholders in 2011.

                                                                                        Fees Earned or
                                                                                         Paid in Cash         Option Awards1              Total
Name                                                                                           $                     $                     $
A. Russell Chandler, III 2                                                                          4,000               11,700                    15,700
Cherie M. Fuzzell 3                                                                               12,000                 9,340                    21,340
Philip H. Moise                                                                                   16,000                 9,340                    25,340
Parker H. Petit                                                                                   14,000                 9,340                    23,340

      1.   Ms. Fuzzell and Messrs. Moise and Petit, were awarded 4,000 stock options at fair market value on the date of grant pursuant to the terms of
           the 2011 Non-Employee Directors’ Stock Option Plan. Mr. Chandler was awarded an initial grant of 5,000 stock options at fair market value
           upon election to the Board. The amount reported is the aggregate grant date fair value computed in accordance with FASB ASC Topic 718.
           At December 31, 2017, Mr. Chandler has an aggregate of 5,000 stock options outstanding of which zero are fully vested; Mr. Petit has an
           aggregate of 40,000 stock options outstanding, of which 34,000 are exercisable; Ms. Fuzzell has a total of 19,000 options, of which 19,000 are
           exercisable and unvested options of 6,000 were canceled upon resignation from the Board; and Mr. Moise has a total of 21,000 options,
           16,000 of which are exercisable.
      2.   Elected to serve the unexpired term of Ms. Fuzzell on September 27, 2017.
      3.   Resigned from the Board on September 23, 2017.

All non-employee directors have the same compensation plan. Non-employee directors earn $8,000 per year plus a fee of $2,000 per meeting of the
Board of Directors. There is no additional compensation for serving on a committee of the Board of Directors. Total cash compensation for annual
board service is capped at $16,000 annually. Effective January 1, 1992, the company adopted the Outside Directors’ Retirement Plan which provided
for each non-employee director, upon resignation from the Board after reaching the age of 65, to receive a lump sum cash payment equal to $5,000 for
each full year of service as a director of the company (and its predecessors and successors) up to $50,000. Effective March 1, 2011, the company
terminated the Outside Directors’ Retirement Plan and provided that the outside directors then serving would receive the retirement benefits to which
they were entitled under the plan before it was terminated. At December 31, 2017 and 2016, we have accrued $50,000 for future payments under the
Outside Directors’ Retirement Plan. Effective August 22, 2000, the company adopted a Non-Employee Directors’ Stock Option Plan which provided
for an initial grant to each director of 5,000 options to purchase common stock of the company and annual grants of 4,000 options on the date of each
subsequent Annual Meeting. Options are granted at fair market value on the date of grant. The Non-Employee Directors’ Stock Option Plan has
expired and was replaced by the 2011 Non-Employee Directors’ Stock Option Plan, the terms of which are identical in all material respects to the
expired plan and which was approved by shareholders in 2011. In 2017, three directors received a grant of 4,000 options each on May 25, 2017, the
date of the Annual Meeting of Shareholders and one new director received an initial grant of 5,000 options on September 28, 2017.

                                                                            9
       Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 8 of 9 PageID #: 662

Audit Committee Report

The Audit Committee Charter, which is reviewed annually, includes organization and membership requirements, a statement of policy and the
Committee's authority and responsibilities.

Management is responsible for our company’s internal controls and the financial reporting process. The independent auditors are responsible for
performing an independent audit of the company’s consolidated financial statements in accordance with auditing standards of the Public Company
Accounting Oversight Board (United States) (“PCAOB”) and for issuing a report thereon. As outlined in more detail in the Audit Committee Charter,
the Audit Committee’s responsibility is generally to approve all services provided by and compensation paid to the independent auditors; review the
adequacy of the company’s internal and disclosure controls and risk management practices; review and monitor the annual audit of the financial
statements including the financial statements produced and notes thereto; review SEC filings containing the company’s financial statements;
regularly meet with the independent auditors and management in separate sessions; and authorize investigations into any matter within the scope of
their responsibilities. During fiscal year 2017 and through March 15, 2018, among its other activities, the Audit Committee:

"   engaged the independent auditors and established their compensation;
"   reviewed and discussed with management and the independent auditors the audited financial statements of the company as of December 31, 2017
    and 2016 and for the years then ended;
"   discussed with the independent auditors their reviews of the quarterly unaudited financial statements of the company for fiscal 2017;
"   discussed with the independent auditors the matters required to be discussed by PCAOB standards (SAS No.’s 61, 89 and 90); and
"   received from the independent auditors the written disclosures and written affirmation of their independence required by PCAOB Rule 3526 and
    discussed with the auditors the firm’s independence.

Based upon the reviews and discussions summarized above, the Audit Committee recommended to the Board (and the Board has approved) that the
audited financial statements be included in the Annual Report on Form 10-K for the year ended December 31, 2017 for filing with the Securities and
Exchange Commission.

                                                               AUDIT COMMITTEE
                                                           A. Russel Chandler, III (Chair)
                                                                  Philip H. Moise
                                                                   Parker H. Petit

Nominations Process

The Board has not appointed a standing nominating committee or adopted a formal nominating committee charter because the Board has determined
that due to the size, make-up, independence, long tenure and relatively low turnover of the current Board, there would be limited benefit to the
company or its shareholders to do so. Currently, A. Russell Chandler, III, Parker H. Petit and Philip H. Moise, all of whom meet the applicable NYSE
American independence requirements, participate in the consideration of director nominees. During 2017, Mr. Petit and Mr. Moise participated in the
consideration of Mr. Chandler as the nominee to replace Ms. Fuzzell’s unexpired term. The same individuals also nominate the officers of the
company for election by the Board.

The Board has not previously formed a policy with respect to consideration of candidates nominated by shareholders since there have been no such
nominations. However, it is the Board’s intent to consider any security holder nominees that may be properly and timely put forth in the future. The
Board has not identified any specific, minimum qualifications or skills that it believes must be met by a nominee for director. The company does not
have a specific policy with respect to diversity in identifying nominees for director. In considering nominations for the 2018 Annual Meeting, the
Board reviewed the appropriate size of the Board and the skills and characteristics of directors in the context of the current make-up, background and
experience of the Board and the requirements and needs of the company in the foreseeable future. Security holders wishing to nominate a candidate
for consideration at the Annual Meeting of Shareholders in 2019 should submit the nominee’s name, affiliation and other pertinent information along
with a statement as to why such person should be considered for nomination. Such nominations should be addressed to the Board in care of the
Secretary of the company and be received no later than 14 days before the date of the Annual Meeting of Shareholders. The Board will evaluate any
such nominees in a manner similar to that for all director nominees.

                                                                         10
       Case 1:19-cv-03949-RPK-CLP Document 66-10 Filed 03/03/20 Page 9 of 9 PageID #: 663

Communication Between Security Holders and the Board of Directors

Security holders wishing to communicate with members of the Board should send a letter to the Secretary of the company with instructions as to
which director(s) is to receive the communication. The Secretary will forward the written communication to each member of the Board identified by the
security holder or, if no individual director is identified, to all members of the Board. The company has not in the past required members of the Board
to attend each Annual Meeting of Shareholders because the formal meetings have been attended by very few shareholders, and have generally been
very brief and procedural in nature. One of the company’s directors attended the 2017 Annual Meeting of Shareholders. The Board will continue to
monitor shareholder interest and attendance at future meetings and reevaluate this policy as appropriate.


PROPOSAL 2 – TO APPROVE, BY A NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS

We are asking our shareholders to provide advisory approval of the compensation of our Named Executive Officers, as described in the Executive
Compensation section of this Proxy Statement. While this vote is advisory and non-binding on the company, it will provide information to our
Compensation Committee regarding investor sentiment about our executive compensation philosophies, policies and practices which the
Compensation Committee will be able to consider for the remainder of 2018 and beyond. The compensation of our Named Executive Officers and our
compensation philosophies and practices are described in the Executive Compensation discussion and accompanying tables.

The Compensation Committee endeavors to provide compensation arrangements that are reasonable given the company’s size, the nature of its
business and the executive’s duties and that align pay with creating shareholder value, minimize risky behavior, and reward the executive for his/her
contribution to achieving our business goals. Given the nature of our business, the small number of our executives, and the significant ownership
held by Mr. Strange, the Compensation Committee believes that a straight-forward compensation plan that is economical to administer and that
consists of a reasonable base salary and option grants, as well as an occasional bonus, is appropriate for the company.

Neither the approval nor the disapproval of this proposal will be binding on us or the Board or will be construed as overruling decisions by us or the
Board.

THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 2 APPROVING THE COMPENSATION
OF OUR NAMED EXECUTIVE OFFICERS.

                                                                 CODE OF ETHICS

The company has adopted a Code of Ethics that applies to all directors, officers, and employees. The Code of Ethics is posted on our website at
www.intelsys.com. The company discloses on its website, within the time required by the rules of the SEC, any waivers of, or amendments to, the
Code of Ethics for the benefit of an executive officer.

                                     SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE

Section 16(a) of the Securities Exchange Act of 1934, as amended, and regulations of the Securities and Exchange Commission thereunder require our
executive officers and directors and persons who own more than ten percent of our common stock, as well as certain affiliates of these persons, to file
initial reports of ownership of our common stock and changes in such ownership with the Securities and Exchange Commission. The Securities and
Exchange Commission also requires executive officers, directors and persons owning more than ten percent of our common stock to furnish us with
copies of all Section 16(a) forms they file. Based solely on our review of the copies of such forms received by us, we believe that, during the fiscal
year ended December 31, 2017, the executive officers, directors, and persons owning more than ten percent of our common stock and affiliates of
these persons have complied with all applicable filing requirements in a timely manner.

                                                                         11
